Citation Nr: 1806400	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for spider varicosities.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an ear disorder, to include Eustachian tube dysfunction and external otitis media.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a scalp disorder, to include seborrheic dermatitis.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a headache disorder.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a dental disorder.

6.  Entitlement to service connection for spider varicosities.

7.  Entitlement to service connection for an ear disorder.

8.  Entitlement to service connection for a scalp disorder.

9.  Entitlement to service connection for a headache disorder.

10.  Entitlement to service connection for a dental disorder.

11.  Entitlement to a rating in excess of 70 percent for a service-connected acquired psychiatric disability.

12.  Entitlement to a compensable rating for service-connected anemia.

13.  Entitlement to a compensable rating for service-connected acne vulgaris.

14.  Entitlement to a compensable rating for a service-connected right wrist ganglion cyst.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from November 1993 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for an increased rating for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the Veteran's claims for service connection for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder were denied as the evidence failed to establish that the Veteran had a chronic disability.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the March 2004 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's acquired psychiatric disability has not been shown to cause total occupational and social impairment.

4.  The Veteran's anemia does not result in hemoglobin of 10gm/100ml or less.

5.  The Veteran's acne vulgaris does not involve at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or systemic therapy has not been required for a total duration of less than six weeks during any 12-month period on appeal.

6. The Veteran's right wrist ganglion cyst does not does not cover an area of at least 6 square inches or 39 square centimeters;  is not objectively deep, painful, or unstable; or result in any limitation of function.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for spider varicosities is final.  U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the March 2004 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for spider varicosities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The March 2004 rating decision denying service connection for an ear disorder is final.  U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has been received since the March 2004 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an ear disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The March 2004 rating decision denying service connection for a scalp disorder is final.  U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

6.  New and material evidence has been received since the March 2004 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a scalp disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The March 2004 rating decision denying service connection for a headache disorder is final.  U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

8.  New and material evidence has been received since the March 2004 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a headache disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

9.  The March 2004 rating decision denying service connection for a dental disorder is final.  U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

10.  New and material evidence has been received since the March 2004 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a dental disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

11.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

12.  The criteria for a compensable rating for anemia have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2017).

13.  The criteria for a compensable rating for acne vulgaris have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


14.  The criteria for a compensable rating for a right wrist ganglion cyst have not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-05, 7819 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Veteran was also provided VA examinations and neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims of entitlement to service connection for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder were denied in March 2004.  The Veteran did not appeal the March 2004 rating decision, nor did she submit any new and material evidence within a year of the March 2004 rating decision.  See 38 C.F.R. §3.156(b).  The March 2004 rating decision thereby became final.

At the time of the March 2004 rating decision, the record consisted of the Veteran's STRs.

Evidence received since the March 2004 rating decision includes VA treatment records, private treatment records, and SSA treatment records.  These medical records show treatment and diagnoses for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Acquired Psychiatric Disability

The Veteran submitted her increased rating claim for her acquired psychiatric disability in June 2006.  November 2006, July 2007 and March 2010 rating decisions continued her 70 percent rating.  The Veteran asserts that she is entitled to a higher rating.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, and private medical records do not establish findings consistent with a rating in excess of 70 percent. 

In August 2006, the Veteran was afforded a VA examination.  She reported that she lived with two children, visited a sister, and saw friends.

In June 2007, the Veteran was afforded a VA examination.  She reported having an "ok" relationship with her parents, that her sister was her best friend, and that she continued to live with her two children.  She also reported she was a full-time student and that her acquired psychiatric disability did not impair her school performance.

In April 2009, the Veteran was afforded a VA examination.  She reported she was extremely anxious when she went out into public and was confronted with large crowds of people.  She reported that she lived and cared for her children and had good relationships with them.

In October 2009, the Veteran was hospitalized for a few days.

In April 2016, the Veteran was afforded a VA examination.  She reported that she lived with her 16 year old son and that they had a good relationship.  She reported that her daughter was away at college and that they had a good relationship.  She reported that she also had good relationships with her mother and sister.  She reported having a couple of old friends but did not see them very often.  She reported she attended a VA recreational group and enjoyed it.  She reported finishing her college education in June 2015.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of her acquired psychiatric disability.  However, the record does not establish that the Veteran's acquired psychiatric disability has resulted in total occupational and social impairment at any time during the period on appeal.  She has attended and completed her college classes.  She reported having good relationships with her son, daughter, sister, mother, and a few friends.  She participates and enjoys a small group VA activity.  At no time has a VA examiner indicated that the Veteran's acquired psychiatric disability resulted in total occupational and social impairment.

The Veteran has undoubtedly experienced both social and occupational impairment, this is to be expected with a 70 percent rating, which contemplates symptomatology such as difficulty in adapting to stressful circumstances (including work or a work like setting).  However, having reviewed the evidence of record, it simply cannot be concluded that the Veteran's acquired psychiatric disability results in total occupational impairment and total social impairment.

In addition, In March 2011, the Veteran asserted that she was entitled to separate rating for her chronic depression, dysthymic disorder, fatigue, tiredness, low energy, poor concentration, low self-esteem, poor appetite, overeating, insomnia, hypersomnia, and feelings of hopelessness, all secondary to her service-connected major depressive disorder.  Regarding her chronic depression and dysthymic disorder, in addition to her major depressive disorder, are all acquired psychiatric disabilities and their symptomology has been considered by the evaluation assigned.  The Veteran's fatigue, tiredness, low energy, poor concentration, low self-esteem, poor appetite, overeating, insomnia, hypersomnia, and feelings of hopelessness are all symptoms of her acquired psychiatric disability.  Furthermore, there is no suggestion of separate symptomatology that is being excluded.  As such, a single rating for the Veteran's acquired psychiatric disability is warranted.

Accordingly, a rating in excess of 70 percent for the Veteran's acquired psychiatric disability is denied.

Anemia

The Veteran submitted her increased rating claim for her anemia in June 2006.  A December 2006 rating decision continued her noncompensable rating.  Rating decisions in December 2006 and May 2012 continued her noncompensable rating.  The Veteran asserts that she is entitled to a higher rating.

The Veteran's anemia is rated under Diagnostic Code 7700.  Under Diagnostic Code 7700 for anemia, a noncompensable rating is assigned for hemoglobin of 10mg/100ml or less without symptoms.  A 10 percent rating is assigned for hemoglobin of 10mg/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is assigned for hemoglobin of 8mg/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is assigned for hemoglobin of 7gm/100ml with findings such as dyspnea, tachycardia, or syncope.  A 100 percent rating is assigned for hemoglobin of 5mg/100ml or less with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4117, Diagnostic Code 7700.

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, and private medical records do not establish findings consistent with a compensable rating. 

In March 2012, the Veteran was afforded a VA examination.  The examiner noted that although the Veteran was diagnosed with anemia in service, there was no anemia by blood work or active problem list.  The examiner noted that the Veteran was not on any treatment for anemia.  The examiner indicated that the Veteran's anemia was in remission.  The Veteran's hemoglobin was 12.6gm/100ml.

In April 2016, the Veteran was afforded a VA examination.  The examiner noted that Veteran was in watchful waiting status for her anemia.  The examiner noted that the Veteran was not on any treatment for anemia.  The examiner indicated that the Veteran's anemia was in remission.  The Veteran's hemoglobin was 12.6gm/100ml.

The evidence of record does not establish that the Veteran's anemia results in hemoglobin of 10mg/ml or less.  As such, a schedular compensable rating is not warranted.

Accordingly, the criteria for a compensable rating for the Veteran's anemia have not been met, and the Veteran's claim is denied.

Acne Vulgaris

The Veteran submitted her increased rating claim for her acne vulgaris in June 2006.  December 2006 and May 2012 rating decisions continued her noncompensable rating.  The Veteran asserts that she is entitled to a higher rating.

The Veteran's acne vulgaris is rated under Diagnostic Code 7806.  Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent evaluation is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted if the skin condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted if the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4118, Diagnostic Code 7806.

The Veteran was afforded a VA examination in October 2006.  The Veteran reported that she had not received treatment other than over-the-counter medications, which she took as needed on a sporadic basis.  On examination, the Veteran' acne was barely visible over the face without scars.  She was diagnosed with mild inactive acne vulgaris.

The Veteran was afforded a VA examination in April 2012.  The Veteran reported that she continued to use over-the-counter medications for her acne and that her acne was much better now than during her active service.  The examiner indicated that the Veteran had not been treated with oral or topical medications in the past 12 months.  The examiner indicated that the Veteran's skin condition was not visible.

The Veteran was afforded a VA examination in April 2016.  The Veteran reported that she had not sued any acne medications for over a year.  The examiner indicated that the Veteran had not been treated with oral or topical medications in the past 12 months.  The examiner indicated that the Veteran did not have a visible skin condition but had superficial acne.

Private treatment records have also been obtained, but the records do not describe coverage of the service connected skin condition, beyond what was described in the VA examination reports.  There is also no description of any systemic therapy in the treatment records.

The evidence of record does not establish that the Veteran's acne vulgaris affects at least 5 percent of the exposed area or required systemic therapy such as corticosteroids or other immunosuppressive drugs, which is consistent with a 10 percent rating.  Her acne vulgaris has been noted to not be visible or barely visible.  As such, a schedular compensable rating is not warranted.

Accordingly, the criteria for a compensable rating for the Veteran's acne vulgaris have not been met, and the Veteran's claim is denied.

Right Wrist Ganglion Cyst

The Veteran submitted her increased rating claim for her right wrist ganglion cyst in June 2006.  December 2006 and May 2012 rating decisions continued her noncompensable rating.  The Veteran asserts that she is entitled to a higher rating.

The Veteran's right wrist ganglion cyst is rated under Diagnostic Code 7819.  Under Diagnostic Code 7819 for malignant skin neoplasms other than malignant melanoma, the disability is to be rated as a disfigurement of the head, face, or neck under Diagnostic Codes 7800, scars under Diagnostic Codes 7801, 7802, 7804, or 7805, or under impairment of function.

Under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, ears, cheeks, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Diagnostic Code 7801, a 10 percent rating is assigned for scars other than the head, face, or neck that are deep and nonlinear with an area of at least 6 square inches or 39 square centimeters.  A 20 percent rating is assigned for scars other than the head, face, or neck that are deep and nonlinear with an area exceeding 12 square inches or 77 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, a 10 percent rating is assigned for scars other than the head, face, or neck that are superficial and nonlinear with an area of at least 144 square inches or 929 centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Under Note (2), if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, scars and other effects of scars are to be evaluated by any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

In April 2012, the Veteran was afforded a VA examination.  The Veteran reported that she had not seen a medical provider for her right wrist ganglion cyst since her active service.  The examiner reported that her right wrist ganglion cyst measured 1.5 centimeters, was nonmovable, had no erythema, induration or warmth, was nontender, and resulted in no disruption in range of motion of the wrist.

In April 2016, the Veteran was afforded a VA examination.  The Veteran denied having any changes since the April 2012 VA examination.  The examiner reported that the Veteran had a well-healed, nontender, linear 4 centimeter scar on her right wrist.  The examiner indicated that the Veteran's right wrist ganglion cyst did not result in any limitation of function.

The Veteran's treatment records do not document any complaints or treatment for right wrist ganglion cyst that would entitle her to a compensable rating, such as any limitation of function of the affected scar area.

The evidence of record does not establish that the Veteran's right wrist ganglion cyst affects her head, face, or neck, does not cover an area of at least 6 square inches or 39 square centimeters, found to be unstable or painful, or result in functional limitations.  As such, a schedular compensable rating is not warranted.

Accordingly, the criteria for a compensable rating for the Veteran's right wrist ganglion cyst have not been met, and the Veteran's claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for spider varicosities is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for an ear disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a scalp disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a headache disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a dental disorder is reopened.

A rating in excess of 70 percent for an acquired psychiatric disability is denied.

A compensable rating for anemia is denied.

A compensable rating for acne vulgaris is denied.

A compensable rating for a right wrist ganglion cyst is denied.


REMAND

Regarding the Veteran's service connection claims for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder, the Veteran's STRs show that she sought treatment for all of these medical conditions during her active service.  Her medical records show that she continues to receive treatment for these medication conditions.  However, a VA opinion is required to determine if her spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder are chronic disabilities.

1.  Obtain a medical opinion to determine whether the Veteran's spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder are chronic disabilities, and if so, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and/or a dental disorder had its onset in service or is otherwise related to her service.  

The Veteran was shown to have treated for spider varicosities, an ear disorder, a scalp disorder, a headache disorder, and a dental disorder during her active service, but it is unclear whether her treatment marked the onset of a disease process or whether it should be considered an isolated or acute incident.

If an opinion cannot be provided without an examination, one should be provided. 

2.  Then, readjudicate the appeal  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


